Exhibit 21.1 Subsidiaries—as of December 31, 2010 Company Name State or country of Incorporation or organization Voting percent Owned directly or indirectly by registrant Song Yuan North East Petroleum Technical Service Co. Ltd. People’s Republic of China 90% Chang Ling Longde Oil and Gas Development Co. Ltd. People’s Republic of China 90% Song Yuan Yu Qiao Oil & Gas Development Co. Ltd. People’s Republic of China 90% Song Yuan Tiancheng Drilling Engineering Co. Ltd. People’s Republic of China 95%
